Citation Nr: 1206936	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  08-11 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a left knee disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1971 to April 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the above claims.

The issue of entitlement to a left knee disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  Bilateral hearing loss was not manifested during active service or until many years thereafter, nor is the currently diagnosed bilateral hearing loss otherwise causally related to service. 

2.  Tinnitus was not manifested during active service or until many years thereafter, nor is the currently diagnosed tinnitus otherwise causally related to service. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1137, 1139, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).

2.  The criteria for entitlement to service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and provide the claimant with notice of what additional information and evidence, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  An RO letter dated January 2006 informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b), as stated above.  In light of the denial of the Veteran's claim for service connection, no disability rating or effective date can be assigned, so there can be no possibility of prejudice to the Veteran under the holding in Dingess, and, in any case, the Veteran was provided with the notice required by Dingess in a letter dated April 2006.

VA also has a duty to assist a claimant in obtaining evidence to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This duty includes assisting the Veteran in the procurement of service treatment records, other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Here, the RO has obtained the Veteran's service treatment records and private treatment records.  The Veteran has not identified any additional relevant records that VA failed to obtain.  

Lastly, a VA examination was conducted in August 2009.  The examiner reviewed the claims file, considered the Veteran's history of hearing loss and tinnitus, and conducted an audiological examination.  As this exam was accurate, sufficiently descriptive, and based on the complete medical record, including the Veteran's lay assertions, VA has fulfilled any duty to provide a thorough and contemporaneous medical examination.  See Roberson v. Shinseki, 22 Vet. App. 358, 366 (2009); Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).   

The duty to assist has been satisfied as there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); Canlas v. Nicholson, 21 Vet. App. 312, 317 (2007); Forcier v. Nicholson, 19 Vet. App. 414, 421-22 (2006); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that there is no basis for a remand when no benefit would flow to the Veteran).  Therefore, because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


II.  Service Connection 

The Veteran contends that he currently suffers from hearing loss and tinnitus due to noise exposure during active service, specifically noise from aircraft, including engine noise and noise from take-off and landing; trucks; and bomb test sites. 

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  In order to establish service connection, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see generally 38 C.F.R. § 3.303(a).  A disease diagnosed after service may be service connected when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992); see, e.g., Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).    

Alternatively, under 38 C.F.R. § 3.303(b), the second and third elements can be established through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The claimant must show (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Id. at 307.  Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  Savage v. Gober, 10 Vet. App. 488, 496 (1997).  

Subsequent manifestations of a chronic disease may also be service connected where a chronic disease is shown in service under 38 C.F.R. § 3.303(b), or when a chronic disease listed under 38 C.F.R. § 3.309(a), including organic diseases of the nervous system such as hearing loss and tinnitus, became manifest to a degree of 10 percent disabling or more within a year from separation from service, or the applicable presumptive period.  38 C.F.R. § 3.307.  38 U.S.C.A. §§ 1101, 1112, 1113.  For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).

Under VA regulations, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

When evaluating a claim for disability benefits, VA must give due consideration to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  A lay witness is competent to testify to the occurrence of an in-service injury or incident where the issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  A layperson may be competent to testify to the manifestations of a chronic condition during service or a presumptive period or to continuity of symptomatology.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  Specifically, the Court has found that a Veteran is competent to testify to in-service acoustic trauma, in-service symptoms of tinnitus, and post-service continuous symptoms of tinnitus "because ringing in the ears is capable of lay observation."  Charles v. Principi, 16 Vet. App 370, 374 (2002).

Once evidence is determined to be competent, the Board must determine whether the evidence is credible.  In assessing the credibility of the evidence, the Board may properly consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, as well as, if applicable, the demeanor of the witness if oral testimony is given.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The Board may also consider the effect of self-interest.  Pond v. West, 12 Vet. App. 341, 345 (1999).

The Board is responsible for evaluating the evidence of record and assigning due probative weight.  Madden v. Grober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); see also Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Upon weighing the evidence, if there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran has a current bilateral hearing loss disability in accordance with 
38 C.F.R. § 3.385 as his auditory thresholds are 40 decibels or greater at 3000 and 4000 Hertz for the right ear and at 2000, 3000, and 4000 Hertz for the left ear.  He is also diagnosed with tinnitus.  See VA examination report dated in August 2009.

There is no evidence of hearing loss or tinnitus in service.  The service treatment records are negative for any complaints or findings of hearing loss, in accordance with 38 C.F.R. § 3.385, and tinnitus.   At his entrance examination in November 1970, the Veteran denied ever having or currently having any ear trouble or hearing loss.  His hearing thresholds were as follows:

HERTZ:  500 1000 2000 3000 4000 
RIGHT:  15 5 5 15 15 
LEFT:  20 5 15 25 30 

At his separation examination in March 1974, the Veteran again denied ever having or currently having any ear trouble or hearing loss.  His hearing thresholds were as follows:

HERTZ:  500 1000 2000 3000 4000 
RIGHT:  20 15 15 15 15 
LEFT:  10 10 10 15 35 

The Board concedes noise exposure as the Veteran served in the Air Force, and his military occupational specialty is a cable splicing specialist.  This is consistent with his assertion that he was around jet aircraft that were taking off and landing while he was working on the lines.  The Veteran is competent to testify to noise exposure in service, and his testimony is credible as it is corroborated by his DD-214.  Charles, 16 Vet. App at 374; Caluza, 7 Vet. App. at 511.

The evidence does not show a causal relationship between bilateral hearing loss and/or tinnitus and the Veteran's noise exposure in service.  The Veteran has not reported experiencing symptoms of hearing loss or tinnitus during service or continuing since service.  There is no evidence of continuous symptoms of hearing loss and/or tinnitus since service or evidence of a chronic condition beginning in service or within a year after discharge.  The Veteran was afforded a VA examination in August 2009 and the examiner provided the opinion that the Veteran's hearing loss was less likely as not related to noise exposure in service on the basis of the test results at enlistment and separation and the lack of any evidence showing any disabling hearing loss within a year of separation.

This opinion does not run afoul of the Court's holding in Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Hensley stands for the proposition that where the Veteran's audiometric test data shows results reflecting an upward shift in tested thresholds in service, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service even if the hearing loss recorded on the separation examination would not meet the requirements for a disability under 38 C.F.R. § 3.385.  Here, the VA examiner considered both the enlistment and separation examinations in providing her opinion, as noted above, and did not base the opinion on the fact that hearing loss within the meaning of 38 C.F.R. § 3.385 was not shown at separation.  The examiner did find that there was no disabling hearing loss within a year from discharge, as the relevant regulations require that hearing loss manifest to a compensable degree within a year from discharge for service connection to be granted under 38 C.F.R. §§ 3.307 and 3.309.  

At the VA examination in 2009, the Veteran reported that his symptoms of tinnitus began approximately three years prior.  On that basis, the VA examiner determined that tinnitus was less likely as not related to noise exposure in service.  There is no evidence to contrary other than the Veteran's assertions that his hearing loss and tinnitus are related to noise exposure in service.  While the Veteran is competent to testify to his symptoms of hearing loss and tinnitus, and the history of those symptoms, he is not competent to relate tinnitus and hearing loss that were diagnosed many years later to noise exposure in service and the issue is medical and nature and requires the specialized expertise of an audiologist or other relevant medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Therefore, as the evidence shows that bilateral hearing loss and tinnitus did not have their onset during service and are not related to any in-service disease, event, or injury, including noise exposure, the Veteran's service connection claims must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 53-56.  As the preponderance of the evidence is against the claims, that doctrine is not applicable.   Id.  


ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is denied. 


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

In August 2009, the Veteran was provided with a VA examination of his left knee disorder.  However, this examination report is inadequate as the examiner relied on inaccurate facts in providing the requested etiological opinion.  Specifically, the examiner mischaracterized a service treatment record regarding the Veteran's right knee, dated December 1973, as relating to his left knee.  Accordingly, a supplemental medical opinion is requested in this matter.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); see also 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  The Board requests that an addendum to the August 2009 VA examination report be obtained from the same examiner who conducted the August 2009 examination, if possible.  If the same examiner is not available, a different examiner should be asked to review the claims folder and provide the requested opinion.

Based on the review of this Remand and the claims folder, to include consideration of the Veteran's lay statements of record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed left knee disorder had its clinical onset during active service or is related to any in-service disease, event, or injury, to include climbing telephone poles for over three years in the military and jumping with a lot of tools from many feet off the ground each time he had to climb a pole.  

The Board points out that the August 2009 examiner mischaracterized evidence in the service treatment records; specifically, the December 1973 treatment record showing a complaint of knee pain concerns the Veteran's right knee, not the left knee.  In any event, the Veteran's description of his in-service duties (climbing telephone poles and jumping from poles) is credible. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

2.  Review the medical examination report obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.  

3.  Finally, readjudicate the claim on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


